2. The petitions process (Amendment of Title VIII of the Rules of Procedure) (
- Before the vote:
on behalf of the UEN Group. - Madam President, I apologise for interrupting the vote.
Under Rule 170 of the Rules of Procedure, I am asking the Members of the House to postpone the vote on the Onesta report with regard to the petitions process, as this matter is at present being dealt with in the Conference of Presidents in the context of the reform of the procedures of the House. The Conference of Presidents will discuss the very specific reform issues dealt with in the Onesta report at a meeting on 5 March 2009, and I am asking that, if possible, the vote on this report be postponed until the Strasbourg part-session in the second week of March. I am asking the House to approve this if possible.
rapporteur. - (FR) Madam President, let us try to be precise. This report amends our regulation, or rather clarifies it, in order to make it clear how petitions to the Committee on Petitions are received or not received, how information is given to petitioners, and so on.
It was approved unanimously, with one vote against I think, in the Committee on Constitutional Affairs. I do not think, therefore, that this report is very controversial. There is, however, one article in which we had agreed to make it clear that if and when the Treaty of Lisbon came into force, petitioners would simply be informed if a petition that were submitted not to Parliament but to the European Commission - you know, those petitions with millions of signatures - were connected to their petition.
If I understand rightly, it is that article, because of the reference to a possible future treaty that causes a problem. Personally, I can live with postponing it until 5 March; I can even live with a 'speed vote' withdrawing that amendment. On the other hand, it would be very regrettable if we could not tidy up our regulation on this point when there have been so many problems in the past. I am in your hands, ladies and gentlemen.